Exhibit 10.8.2.1

 

AMENDMENT 1 TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT 1 to that certain Employment Agreement dated May 1, 2000, is
entered into by and between Avery Dennison Corporation, a Delaware corporation
(the “Company”) and Philip M. Neal (the “Executive”), effective as of May 1,
2005.

 

Whereas, the parties to the Employment Agreement (“Agreement”) desire to amend
the Agreement;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. The date of the Agreement is amended to read “May 1, 2005.”

 

2. Subparagraph 4(a)(i) is amended to reflect Executive’s new title as Chairman
of the Board of Directors.

 

3. All other terms and conditions of the Agreement remain in full force and
effect.

 

IN WITNESS WHEREOF, the Executive has executed this Amendment and, pursuant to
the authorization from the Compensation and Executive Personnel Committee of the
Board of Directors, the Company has caused this Amendment to be executed, all as
of the day and year first above written.

 

AVERY DENNISON CORPORATION          

EXECUTIVE

By:                    

Robert G. van Schoonenberg

Executive Vice President,

General Counsel and Secretary

         

Philip M. Neal